Title: James Madison to Bernard Peyton, 11 August 1833
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpr.
                                
                                Aug. 11 -33
                            
                        
                        My wagon with 2 Hhds of Tobo. will arrive soon after this. They are the last of the Crop. After selling them,
                            be so good as to let me know the balance for which I may draw. The Waggon on its return will bring the Articles noted
                            below, which I must ask the favor of you to procure. With cordial respects
                        Six Sacks of salt 
                        500 # of Bacon assorted
                        50 # American blistered Steel
                        
                            
                                
                            
                        
                    